           Case 3:18-cv-00573-RCJ-WGC Document 31 Filed 03/23/21 Page 1 of 2



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    ISREAL GARCIA-BORJA,                                    Case No. 3:18-cv-00573-RCJ-WGC
 6                                         Petitioner,
             v.                                                            ORDER
 7
      ISIDRO BACA, et al.,
 8
                                        Respondents.
 9
10          This habeas matter is before the Court on Petitioner Isreal Garcia-Borja’s Motion for
11   Appointment of Counsel and Evidentiary Hearing and Motion for Leave to File Later Reply (ECF
12   Nos. 28, 30). Respondents have opposed the Motion for Appointment of Counsel and Evidentiary
13   Hearing (ECF No. 29).
14          Garcia-Borja first asked the Court to appoint counsel upon filing his petition for writ of
15   habeas corpus. (ECF No. 7.) The motion was denied because the petition is sufficiently clear in
16   presenting the issues Garcia-Borja wishes to raise, the issues are not complex, and Garcia-Borja
17   was able to represent himself in the state court after dismissing appointed counsel. (ECF No. 5.)
18          There is no constitutional right to appointed counsel in a federal habeas corpus proceeding.
19   Luna v. Kernan, 784 F.3d 640, 642 (9th Cir. 2015) (citing Lawrence v. Florida, 549 U.S. 327,
20   336–37 (2007)). An indigent petitioner may request appointed counsel to pursue habeas relief. 18
21   U.S.C. § 3006A(a)(2)(B). The court’s decision to appoint counsel is generally discretionary. Id.
22   § 3006A(a)(2) (authorizing the appointment of counsel “when the interests of justice so require”).
23   However, counsel must be appointed if the complexities of the case are such that denial of counsel
24   would amount to a denial of due process, and where the petitioner is so uneducated that he is
25   incapable of fairly presenting his claims. LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987);
26   Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980). When a habeas petitioner has a good
27   understanding of the issues and the ability to present his contentions forcefully and coherently, no
28   attorney is legally required. LaMere, 827 F.2d at 626.


                                                         1
           Case 3:18-cv-00573-RCJ-WGC Document 31 Filed 03/23/21 Page 2 of 2



 1          Nothing in Garcia-Borja’s renewed request for appointed counsel causes the Court to

 2   change its decision that the appointment of counsel is unwarranted, as set forth in the prior order.

 3   The Court appreciates that it is difficult for pro se petitioners to pursue their habeas claims and

 4   almost every pro se party would benefit from representation by counsel. However, Garcia-Borja

 5   has not shown that denial of counsel would violate due process. Since commencing this habeas

 6   action, Garcia-Borja has submitted multiple filings and motions and demonstrated sufficient ability

 7   to write and articulate his claims. Thus, the appointment of counsel is not justified. Garcia-Borja’s

 8   renewed request for the appointment of counsel is denied.

 9          Garcia-Borja’s motion for an evidentiary hearing will be denied without prejudice because

10   the Court has yet to examine his remaining habeas claim on the merits. Prior to conducting that

11   examination, the Court is unable to determine whether an evidentiary hearing is required to

12   adjudicate the claim. The Court notes that the bulk of Garcia-Borja’s motion, including his request

13   for an evidentiary hearing, actually addresses the arguments set forth in Respondents’ Answer

14   (ECF No. 27) to his Petition for Writ of Habeas Corpus (ECF No. 6), and Garcia-Borja did not file

15   a reply brief in support of his petition. Accordingly, the Court will reconsider Garcia-Borja’s

16   motion if, following consideration of the merits of his claims, the Court determines that an

17   evidentiary hearing is necessary. The Court will also construe the arguments set forth in the motion

18   as Garcia-Borja’s reply brief. The pleadings are now closed, and a merits decision will be entered

19   on Garcia-Borja’s habeas claim in due course.

20          IT IS THEREFORE ORDERED:

21          1. Petitioner Isreal Garcia-Borja’s Motion for Appointment of Counsel and Evidentiary

22              Hearing (ECF  No. 28)
                        and (ECF  No. is DENIED
                                       28)       without
                                           is DENIED     prejudice.
                                                     without prejudice.

23          2. Garcia-Borja’s Motion for Leave to File Late Pleading (ECF No. 30) is GRANTED.

24          DATED this 23rd day of March, 2021.
25

26
                                                           ROBERT C. JONES
27                                                         UNITED STATES DISTRICT JUDGE
28


                                                      2
